DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Preliminary amendment filed on 10/19/2020 has been entered. Claim 2 is cancelled. Claims 16-20 are newly added. Claims 1 and 3-20 are pending and are currently examined.

Priority
This application is a 371 of PCT/EP2019/060017 filed on 04/17/2019 and claims foreign priority of EUROPEAN PATENT OFFICE (EPO) 18169989.3 filed on 04/27/2018.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).

WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 1, 3-5, and 16 are drawn to a method for identifying a synergistic antibacterial effect of at least two drug compounds on a bacterium, the method comprising: a) providing said bacterium to be tested for said antibacterial effect; b) selecting said at least two drug compounds, said antibiotic is known to belong to the same class and/or to target the same bacterial cellular process as the first selected drug compound; and (ii) a human-targeted drug, a food additive, or a pharmaceutically acceptable salt thereof; c) identifying a synergistic antibacterial effect of said at least two drug compounds in said bacterium; and d) selecting said at least two drug compounds as identified in step c) (claim 1); a method comprising: a) performing a method according to claim 1; b) identifying a selective antibacterial effect of the combination of said at least two drug compounds on a bacterium, and c) selecting said at least two drug compounds as identified in step b) (claim 4); and a method comprising: a) performing a method according to claim 1, and b) formulating said combination as selected into an antibacterial pharmaceutical composition (claim 5).
Group II, claims 1, 3-5, and 16 are drawn to a method for identifying an antagonistic antibacterial effect of at least two drug compounds on a bacterium, the method comprising: a) providing a first bacterium to be tested for said antibacterial effect; b) selecting said at least two drug compounds, wherein at least one of said drug compounds is known to have an antibacterial effect on a second bacterium, and wherein said at least one other drug compound is selected from an antibiotic. a human-targeted drug, a food additive, or a pharmaceutically acceptable salt thereof; c) identifying an antagonistic antibacterial effect of said at least two drug compounds in said first bacterium of a): and d) selecting said at least two drug compounds as identified in step c) (claim 1); a method comprising: a) performing a method according to claim 1; b) identifying a selective antibacterial effect of the combination of said at least two drug compounds on a bacterium, and c) selecting said at least two drug compounds as identified in step b) (claim 4); and a method comprising: a) performing a method 
Group III, claim 6 is drawn to An antibacterial pharmaceutical composition, produced according to claim 5.
Group IV, claims 7 and 8 are drawn to A method for preventing an adverse effect on a gut microbiome using the antibacterial pharmaceutical composition of claim 6, wherein at least one of the components of said composition is having an antibacterial effect on at least a first bacterial species and a second bacterial species, and wherein at least one other component is preventing said antibacterial effect on said first bacterial species (claim 7); and A method for preventing the development and/or spread of an antibacterial resistance using the antibacterial pharmaceutical composition of claim 6 (claim 8).
Group V, claims 9, 10, and 17 are drawn to An antibacterial pharmaceutical composition, comprising; (i) vanillin or a pharmaceutically acceptable salt thereof, or a vanillin derivative or a pharmaceutically acceptable salt thereof, and (ii) at least one antibacterial drug compound, or a pharmaceutically acceptable salt thereof (claim 9).
Group VI, claims 11 and 18 are drawn to An antibacterial pharmaceutical composition, comprising: (iii) a polymixin selected from colistin and polymyxin B, or a pharmaceutically acceptable salt thereof, and (iv) at least one other drug compound or a pharmaceutically acceptable salt thereof, wherein said at least one other drug compound, or the pharmaceutically acceptable salt thereof, is selected from loperamide, a rifamycin, a macrolide, an aminoglycoside, a penicillin, a tetracycline, a lincosamide, a quinolone, a fluoroquinolone, a beta-lactam, a polymixin, a monobactam, a glycylcycline, an ansamycin, a sulphonamide, an oxazolidinone, a carbacefem, a carbapenem, a cephalosporine, a strepotgrarnin, a glycopeptide, a polypeptide, an arsphenamine, chloramphenicol, clindamycin, lincomycin, daptomycin… and capreomycin, or a pharmaceutically acceptable salt thereof (claim 11).
Group VII, claims 12 and 19 are drawn to An antibacterial pharmaceutical composition, comprising: (v) an antibacterial compound selected from an aminoglyeoside, a macrolidc, a penicillin, a tetracycline, a lincosamide, a quinolone, a fluoroquinolone, a beta-lactam, a polymixin, a monobactam, a glycylcycline, an ansamycin, a sulphonamide, an oxazolidinone, a carbacefem, a carbapenem, a cephalosporine, a streptogramin… and capreomycin, or a pharmaceutically acceptable salt thereof; and (vi) at least one other drug compound selected from an antibiotic, a human-targeted dmg, a food additive, or a pharmaceutically acceptable salt thereof (claim 12).
Group VIII, claims 13-15 and 20 are drawn to A method for the prevention and/or treatment of a bacterial infection, wherein said bacterial infection is selected from an infection of the gastrointestinal tract, an infection of the urogenital tract, an infection of the upper and lower respiratory tract, rhinitis, tonsillitis, pharyngitis, bronchitis, pneumonia… deep-seated abscess, and tuberculosis, wherein said method comprises administering, to a subject in need of such treatment or prevention, one or more of the following: A) the pharmaceutical composition of claim 6; B) an antibacterial pharmaceutical composition, comprising: (i) vanillin or a pharmaceutically acceptable salt thereof, or a vanillin derivative or a pharmaceutically acceptable salt thereof, and (ii) at least one antibacterial drug compound, or a pharmaceutically acceptable salt thereof; C) an antibacterial pharmaceutical composition, comprising: (i) a polyymixin selected from colistin and polvmyxin B, or a pharmaceutically acceptable salt thereof; (ii) at least one other drug compound or a pharmaceutically acceptable salt thereof, wherein said at least one other drug compound, or the pharmaceutically acceptable salt thereof; is selected from loperamide, a rifarnycin… and capreomycin, or a pharmaceutically acceptable salt: and D) an antibacterial pharmaceutical composition, comprising: (i) an antibacterial compound selected from an aminoglycoside, a macrolide, a penicillin, a tetracycline… and capreomycin, or a pharmaceutically acceptable salt thereof, and (ii) at least one other drug compound selected from an antibiotic, a human-targeted drug, a food additive, or a pharmaceutically acceptable salt thereof, optionally, wherein said 

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: Groups I/II, I/III, I/IV, I/VII, II/III, II/IV, II/VII, III/IV, III/VII, or IV/VII are directed to a technical feature: an antibiotic. a human-targeted drug, a food additive, or a pharmaceutically acceptable salt thereof; and Groups I/V, I/VI, I/VIII, V/VI, V/VIII, or VI/VIII are directed to a technical feature: at least one antibacterial drug. This technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Coates et al. (WO 2014/177885, published on November 6, 2014, also listed in IDS filed on 11/04/2020), who teach nordihydroguaiaretic acid and an aminoglycoside, selected from gentamycin, amikacin, netilmicin, neomycin, streptomycin, tobramycin, amastatin, butirosin, butirosin A, daunorubicin, dibekacin, dihydrostreptomycin, G418, hygromycin B, kanamycin B, kanamycin, kirromycin, paromomycin, ribostamycin, sisomicin, spectinomycin, streptozocin or thiostrepton, for treating a microbial infection (page 6/37, lines 15-20). Therefore, the technical feature of Groups I/II cannot be a special technical feature over the prior art.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135. The examiner can normally be reached Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YIH-HORNG SHIAO/               Primary Examiner, Art Unit 1623